Title: To John Adams from C. W. F. Dumas, 26 November 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 26e. Nov. 1782

J’espere que Vous avez reçu toute mes précédentes, que j’ai adressées selon les directions que Mr. Thaxter m’a données de votre part; & qu’il a aussi reçu les siennes que j’ai envoyées à lui-même pour lui & pour Mr. Storer. Je suppose aussi que vous avez reçu la Médaille de Mr. Holtzhey, dont un Exprès de Mr. le Duc de la V. étoit chargé de ma part pour vous, pendant que vous étiez encore en route.
Ma derniere renfermoit une Lettre pour Mr. Livingston.
La semaine derniere s’est passée ici à refaire Mr. le Gd. Pensre. pour un 3e. quinquennium.
Nos amis ici, à qui j’ai fait vos complimens, & qui vous les retournent cordialement, me chargent de vous dire, qu’ils s’attendent que vous ne vous montrerez pas trop facile dans les concessions à exiger de l’ennemi, & à lui accorder. Ils vous prient aussi de me mander, si vous êtes sur le pied d’une bonne & cordiale Intelligence avec Mr. Brantzen; S’il est com̃unicatif, com̃e le lui enjoignent ses Instructions; quelles sont ses allures; si vous en êtes content?— Ils insistent à présent fortement, pour faire arranger & résoudre la nomination & l’envoi d’un Ministre de la Rep. en Amérique, afin qu’il puisse y aller le printemps prochain.
La poste, qui va partir, me laisse à peine le temps de vous assurer du respectueux attachement avec lequel je suis, Monsieur / Votre très-humble & très / obeissant serviteur
Dumas

 
Translation
Sir
The Hague, 26 November 1782

I hope you have received all my previous letters, which I addressed according to Mr. Thaxter’s instructions; and that he has also received his own correspondence, which I sent on for him and Mr. Storer. I suppose too that you have by now received Mr. Holtzhey’s medal, which the Duc de La Vauguyon included in an express sent off while you were still en route.
My last communication contained a letter for Mr. Livingston.
Last week was taken up with creating a third five-year term for the grand pensionary.
Our friends here, to whom I gave your greetings, respond cordially in kind. I am to tell you that they expect you not to appear too accommodating in the concessions you exact from the enemy, or in those you grant. They would like you to inform them whether you are on good terms with Mr. Brantsen and if you have a cordial understanding; if he is communicative, as instructed; how he conducts himself; and whether you are satisfied with him. They strongly insist that arrangements be made to appoint and dispatch a minister of the republic to America, to arrive there next spring.
The post, being about to depart, scarcely leaves me time to assure you of my respectful attachment; I remain, sir, your very humble and very obedient servant
Dumas

